 



Exhibit 10.3
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     WHEREAS, Live Nation Worldwide, Inc. (formerly known as SFX Entertainment,
Inc. d/b/a Clear Channel Entertainment) (the “Company”) and Alan Ridgeway (the
“Employee”) entered into an Employment Agreement (the “Agreement”) on
November 28, 2005, with an effective date of September 20, 2005.
     WHEREAS, the parties desire to amend the Agreement as set forth in this
First Amendment to Employment Agreement (the “First Amendment”), to be effective
as of August 8, 2006.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
hereby agree as follows:
     1. A new Section 3(j) is hereby added to the Agreement as follows:
"(j) Retention Bonus. The Company agrees to pay to the Employee One Million
Dollars ($1,000,000) as a retention bonus (the “Retention Bonus”). This
Retention Bonus will be offset against any Performance Bonus(es) subsequently
earned by the Employee under this Agreement. If the Employee is still employed
with the Company as of December 31, 2010 (the “Target Date”), any remaining
Retention Bonus that has not been so offset (“Unearned Portion of the Retention
Bonus”) shall be deemed earned by the Employee. If the Employee’s employment is
terminated before the Target Date, any remaining Unearned Portion of the
Retention Bonus shall be treated as follows: (i) if the Employee is terminated
for Cause or terminates without Good Reason, the Employee shall repay any
Unearned Portion of the Retention Bonus within ten (10) business days following
termination; or (ii) if the Employee is terminated (A) without Cause or (B) due
to death or disability or if the Employee terminates with Good Reason, the
Employee shall be deemed to have earned any (otherwise) Unearned Portion of the
Retention Bonus. The Employee acknowledges that the Retention Bonus shall be
subject to withholding in accordance with the Company’s ordinary payroll
practices.”
     2. This First Amendment represents the complete and total understanding of
the parties with respect to the content thereof, and cannot be modified or
altered except if done so in writing, executed by both parties.
     3. This First Amendment shall in no way modify, alter, change or otherwise
delete any provision of the Agreement unless specifically done so by the terms
of this First Amendment, and all the remaining provisions of the Agreement shall
remain in full force and effect.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 



            EMPLOYEE
      /s/ Alan Ridgeway       Alan Ridgeway              LIVE NATION WORLDWIDE,
INC.
      By:   /s/ Michael Rapino         Name:   Michael Rapino        Title:  
President and Chief Executive Officer     

[Signature Page to First Amendment to Employment Agreement]